DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 14 June 2022, to the non-final rejection dated 01 April 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 The grounds of objection / rejection set forth in the previous office action are withdrawn for the reasons stated in Applicant’s response. 
The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1-7 and 11-12 are pending and rejected.
Claims 8-10 are pending but withdrawn from consideration as drawn to non-elected subject matter.

Claim Interpretation
Claim 1 has been amended to require that when the R2 group is aryl, the aryl must be substituted with one or more of the moieties listed in the claim.  Notably, the R2 aryl group cannot be unsubstituted. Dependent claims 4-5 limit the scope of the R2 aryl and heteroaryl group and allow for the group to be unsubstituted.  Since per 35 U.S.C. 112(d) “a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers” the aryl group of either of claims 4-5 must be substituted as specified in claim 1 - while the heteroaryl group can be unsubstituted.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 733801-61-1, Entered STN 27 Aug 2004.

    PNG
    media_image1.png
    209
    573
    media_image1.png
    Greyscale

This is a claimed compound of formula (1) wherein R1 is phenyl substituted with two OH groups; R2 and R3 together with the carbon atoms to which they are bound form an aromatic ring structure and R4, R5 and R6 are each H. 
The compound reads on claims 1-7 and 12. 
Regarding the limitations of dependent claims 4-5 and 7, each of these claims recites a narrowed list of options for the R2 or R3 variable Markush groups of formula (1).  The cited compound meets the claim 1 limitations since it meets the alternate limitation with respect to the R2 and R3 groups: “R2 and R3 together with the carbon atoms to which they are bound may also form an aliphatic or aromatic ring structure”. The cited compound falls into the scope of these dependent claims since, as written, the claims do not require that the variables be present, only that when they are, they must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  For example, if independent claim 1 was amended to limit the R2 and R3 groups to those listed in dependent claims 4-5 and/or 7, the compound would still read on the claim since it meets an alternate limitation with respect to these groups.

Regarding claim 11, the compound is disclosed as being from the collection of chemicals offered for sale by a fine chemical supplier. Such compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".

[2] Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1004736-30-4, Entered STN 20 Feb 2008.

    PNG
    media_image2.png
    171
    518
    media_image2.png
    Greyscale

This is a claimed compound of formula (1) wherein R1 is phenyl substituted with one OH group and further substituted with a methoxy group; R2 is phenyl substituted with an ethyl group and R3, R4, R5 and R6 are each H. 
The compound reads on claims 1 and 3-7. 

Regarding claim 11, the compound is disclosed as being listed in the “ZINC” database of commercially available compounds for virtual screening.
Such commercial compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".

The compound is not excluded by the phrase “provided that R1 is not 4-hydroxy-3-methoxyphenyl when R2 is 4-ethylphenyl and R3, R4, R5, R6 are H” since R1 is 3-hydroxy-4-methoxyphenyl.

Related Prior Art
References from the Examiner’s search, which disclose compounds within scope of the present claims, but which have not been cited in grounds of rejection are noted.  See WO2018036501 compound 333 on page 19:

    PNG
    media_image3.png
    170
    299
    media_image3.png
    Greyscale

and the STN REGISTRY Database Records for RN 1004736-30-4, RN 1012954-81-2 and RN 1394801-15-0:

    PNG
    media_image4.png
    179
    580
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    582
    media_image5.png
    Greyscale


The reference Kaupp (Journal of Heterocyclic Chemistry 2003, 40, 963-971) describes a general preparative method suitable for the synthesis of substituted aminothiazoles which the Examiner asserts could readily be modified by a skilled organic chemist to produce the compounds disclosed in the STN REGISTRY Database Records for RN 733801-61-1, RN 1012954-81-2 and RN 1394801-15-0.  See schemes 3-4 on page 964 and “General Procedure for the Synthesis of N-(Thiazol-2-yl)-cyano-acetamides (8)” and “General Procedure for the Synthesis of 2-Cyano-N-[4-(hetero)aryl-2-thiazolyl)-3-(4-tolyl)-2-propenamides (9)” on page 967.

US 20220073507 is the publication of an application which is related to the present application and which shares Applicant / Inventor.

Irwin (J. Chem. Inf. Model. 2005, 45, 1, 177–182) describes the content of the ZINC database.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625